DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       MARTHA K. FORSYTH,
                           Appellant,

                                    v.

              FIRST CITIZENS BANK & TRUST COMPANY,
                              Appellee.

                              No. 4D21-701

                             [March 17, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE
15-18075.

    C. Edward McGee, Jr., of McGee & Huskey, P.A., Fort Lauderdale,
for appellant.

  George L. Sigalos and Damon E. Gasser of Simon & Sigalos, LLP,
Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and ARTAU, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.